PER CURIAM.
Clyde Johnson appeals from the district court’s1 28 U.S.C. § 1915A dismissal of his 42 U.S.C. § 1983 complaint. Having carefully reviewed the record, see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir.1999) (per curiam) (de novo review), we agree with the district court that dismissal was warranted. See City of Canton v. Harris, 489 U.S. 378, 385, 109 S.Ct. 1197, 103 L.Ed.2d 412 (1989); Polk County v. Dodson, 454 U.S. 312, 325, 102 S.Ct. 445, 70 L.Ed.2d 509 (1981).
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47A(a).

. The Honorable James M. Moody, United States District Judge for the Eastern District of Arkansas.